Title: To George Washington from Philip John Schuyler, 25 February 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany February 25h 1781
                        
                        Your Excellency’s favor of the 20th Instant evinces another instance of that friendship And attention which
                            while I feel it flattering to me, affords me a satisfaction, which a heart impressed with affection and esteem can only
                            truly experience but of which a description would be equally improper as impossible.
                        The accession of Maryland to the confederation, and the cession of Virginia of its claim to the territory
                            west of the Ohio, will in all probability be productive of the good consequences you mention. I could wish Congress to
                            embrace the favorable opportunity which is offered by the present apparent disposition of the States, to propose
                            additional articles of confederation calculated to prosecute the war with a vigor proportionate to the great Object the
                            full emancipation of this country from the power, and the tyranny, of great britain, for certainly the present one is
                            incompetent for the purpose.
                        It is much to be lamented that Congress had not at an earlier period of the contest
                            established ministers (Instead of boards) for the departments your Excellency mentions. I believe our
                            affairs would not have run into such an extensive derangement and Confusion as we at present find them involved
                                in, but close attention and manly exertion on the part of the officers, If men
                            of Ability, prudence and resource, and who are divested of partial or interested views, can be obtained to serve, will
                            however, If not relieve us, from all our embarrassments, obviate many, and render others more supportable, and less
                            dangerous.
                        Your Excellency draws too favorable a conclusion when you suppose me competent to the business of the war
                            department, but altho I feel myself far from able to conduct the charge in the manner it ought to be I would venture to
                            accept relying that assiduity & perseverance would carry me thro, and with the less reluctance as I should have it
                            in my power to ease you in some degree of that load of business, which with whatever facility you discharge it, cannot but
                            be embarrassing and disagreeable as well as prejudicial to the public; but I cannot suppose, altho some may mention me for
                            the office, that congress will be so imprudent, with respect to themselves, or indelicate in regard to me, as to offer it,
                            since I have explicitely on another Occasion and in writing too, declared my intention never to hold any office under
                            them, unless accompanied with a restoration of my Military Rank, And candidly pointed at the inconveniences which would
                            result of themselves, from such a restoration, as It must necessarily give umbrage to many Officers.
                        I am perfectly in sentiment with you My Dear Sir that every good Citizen ought to evince his affection for
                            his country in this awful Crisis by contributing his aid I am incapable of witholding mine where it can be given without a
                            Sacrifice of honor, but to accept an office after what I have Stated to congress, and which you did not know, would render
                            me compleatly contemptable.
                        We are exceedingly sorry that our hopes of a Speedy visit from Mrs Washington are diminished we cannot
                            however give up the expectation of that pleasure.
                        Mrs Schuyler was delivered of a daughter on the 20th instant, She enjoys a share of health much beyond what
                            is usual in such a situation, Had it been a boy I should have taken the liberty to have honored with  Your name—permit
                            me that of requesting you & your Lady to be entered as Sponsors for the Girl.
                        The best wishes and most respectful regards of this family attend Mrs Washington, Yourself and family, I am
                            Dr Sir with sincere affection & Esteem Your Excellency’s Most 
                        
                        
                            Ph: Schuyler
                        
                    